Citation Nr: 0526100	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for thrombocytopenia.

2.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as secondary to Agent Orange.

3.  Entitlement to service connection for the loss of two 
toenails.

4.  Entitlement to service connection for a disability 
manifested by numbness and/or tingling of the left leg.

5.  Entitlement to service connection for a disability 
manifested by swelling of the legs and feet.

6.  Entitlement to service connection for hepatitis C.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971, July 1973 to July 1975 and from March 1977 to 
April 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue.  This case was 
previously before the Board in March 2004, at which time it 
was remanded in order to obtain additional evidence and to 
ensure due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.

In a Statement in Support of Claim received in December 2002, 
the veteran raised a claim for service connection for skin 
cancer and circulatory problems secondary to diabetes.  The 
veteran also submitted claims for service connection for a 
disability manifested by dizziness, vertigo and fainting, 
basal cell carcinoma and seborrheic keratosis due to exposure 
to Agent Orange in May 2003.  Since these matters were not 
developed or certified for appeal, they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  Thrombocytopenia was first manifested many years after 
service, and there is no competent medical evidence to link 
it to service.

3.  Diabetes mellitus was initially documented many years 
after service, and there is no clinical evidence that it is 
etiologically related to service.

4.  The veteran did not set foot in Vietnam.

5.  The loss of two toenails was first shown following 
service, and is not clinically related to service.

6.  A disability manifested by numbness and/or tingling of 
the left leg was first demonstrated many years after service, 
and there is no competent medical evidence to relate it to 
service.

7.  A disability manifested by swelling of the legs and feet 
was initially shown many years after service and is not 
etiologically related to service.

8.  Hepatitis C was initially demonstrated many years 
following the veteran's discharge from service, and the 
competent medical evidence fails to establish that it is 
related to service.  


CONCLUSIONS OF LAW

1.  Thrombocytopenia was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2004).

2.  Diabetes mellitus, Type II, was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116(a), 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2004).

3.  The loss of two toenails was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2004).

4.  A disability manifested by numbness and/or tingling of 
the left leg was not incurred in or aggravated by service, 
nor is it proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2004).

5.  A disability manifested by swelling of the legs and feet 
was not incurred in or aggravated by service, nor is it 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310(a) (2004).

6.  Hepatitis C was not incurred in or aggravated by service, 
nor is it proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the appellant in August 2003 and April 2004.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's private medical records, VA medical records and the 
report of a Department of Veterans Affairs (VA) examination.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board notes that the veteran's service medical records 
were apparently of record at the time of the original rating 
decision in July 2002.  Those records are no longer in the 
claims folder.  In its March 2004 remand, the Board requested 
that the RO search for the veteran's service medical records 
and his personnel records.  In August 2004, the RO indicated 
that the only records it was able to locate were the 
veteran's discharge certificates from his three periods of 
service.  

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The evidence supporting the veteran's claims for service 
connection consists of his statements, and the opinion 
rendered during the VA examination in February 2004 that he 
had diabetes mellitus due to exposure to Agent Orange in 
Vietnam.  

The Board finds, however, that the evidence against the 
veteran's claims is of greater probative value than his 
allegations concerning the etiology of his disabilities.  In 
this regard, the Board notes that the July 2002 rating action 
indicated that the service medical records contained no 
evidence of diabetes mellitus or thrombocytopenia in service, 
or of diabetes mellitus within one year following his 
discharge from service.  The rating decision also noted that 
the service medical records were also negative for findings 
of hepatitis C, the loss of two toenails, numbness of the 
left leg or swelling of the feet and legs.  

During a VA Agent Orange Registry examination in January 
2002, it was reported that diabetes mellitus, Type II and 
thrombocytopenia were diagnosed in 1999 and hepatitis C was 
diagnosed in 2001.  A VA outpatient treatment report of 
November 2001 reflects that the veteran had been experiencing 
left lateral thigh numbness and pain for approximately four 
to five years.  

With respect to the claim for diabetes mellitus, Type II, the 
veteran's main argument is that it is related to his exposure 
to Agent Orange in Vietnam.  In this regard, the Board 
observes that the record must demonstrate that the veteran 
actually served on land at some point in Vietnam.  No such 
evidence has been presented in this case.  The Board notes 
that the veteran reported on his application for service 
connection submitted in November 2001 that he was in the Gulf 
of Tonkin for a total of 15 months during service.  It must 
also be observed that in his notice of disagreement submitted 
in August 2002 he stated that the ship on which he served, 
the USS Brush, came within one mile of the coastline of 
Vietnam, and that it received supplies of ammunition and 
equipment that came from facilities in Vietnam.  He described 
on his substantive appeal submitted in November 2002 that 
there were times that the ship was close enough that he could 
see the beach with his eyes.  The Board acknowledges that the 
veteran subsequently claimed that he went ashore in Vietnam.  
The Board finds, however, that his previous statements are of 
greater probative value than his more recent allegation 
concerning his presence on shore in Vietnam.  The Board notes 
that the July 2002 rating action specifically stated that 
there was no evidence of "in country" Vietnam service.  The 
veteran's inconsistent story concerning his Agent Orange 
exposure is not credible.  

Thus, the record suggests that the veteran never set foot in 
Vietnam.  As he asserted at the time of his claim, he was 
stationed in the Gulf of Tonkin.  This does not constitute 
"service in the Republic of Vietnam."  See 38 C.F.R. 
§ 3.307(a)(6); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of 
the Republic of Vietnam is not qualifying service in 
Vietnam).  There is no current evidence of record that the 
veteran physically set foot in Vietnam.  Accordingly, it may 
not be presumed that the veteran has diabetes mellitus due to 
Agent Orange exposure.  As noted above, there is no competent 
medical evidence to otherwise link the veteran's diabetes 
mellitus to service.  The VA examiner's opinion regarding 
such a relationship is predicated on the false assumption 
that the veteran set foot in Vietnam.  Accordingly, this 
opinion has no probative value.  There is no current evidence 
of record that the veteran physically set foot in Vietnam.  
Accordingly, there is no basis on which a grant of service 
connection may be based.  

The veteran also asserts that service connection is warranted 
for hepatitis C.  During the hearing before the undersigned 
in November 2003, he testified that he had tattoos in service 
and got the disease from the needles and ink used.  He 
further testified that he used someone else's razor in 
service, and this led to his hepatitis C.  He also asserted 
that when he received shots in service, the needles were not 
changed and he might have acquired hepatitis C from this.  
When he was examined by the VA in February 2005, the veteran 
also reported that he had been told that he had hepatitis C 
from his tattoos.  The Board observes that the veteran has 
provided varying explanations for how he contracted hepatitis 
C.  This minimizes the probative value of his statements.  
The fact remains that there is no clinical evidence of 
hepatitis C for many years following the veteran's discharge 
from service.  In light of this fact, and that the veteran 
has failed to furnish a consistent account to explain the 
manner in which he contracted hepatitis C, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for hepatitis C.  

The veteran argues that the loss of two toenails, a 
disability manifested by numbness and/or tingling of the left 
leg, a disability manifested by swelling of the legs and feet 
and thrombocytopenia are due to diabetes mellitus and or 
hepatitis C.  He essentially concedes that these disabilities 
were initially present many years after service.  In order to 
grant service connection on a secondary basis, however, 
service connection must be in effect for the disability the 
veteran claims caused the disorder for which he seeks service 
connection.  See 38 C.F.R. § 3.310(a) (2004).  However, 
inasmuch as service connection is not in effect for either 
diabetes mellitus or hepatitis C, there is no basis on which 
these claims may be granted.  The Board concludes, therefore, 
that the preponderance of the evidence is against the claims 
for service connection for the loss of two toenails, a 
disability manifested by numbness and/or tingling of the left 
leg, a disability manifested by swelling of the legs and feet 
and thrombocytopenia.


ORDER

Entitlement to service connection for thrombocytopenia is 
denied. 

Entitlement to service connection for diabetes mellitus, Type 
II, to include as secondary to exposure to Agent Orange, is 
denied.

Entitlement to service connection for the loss of two 
toenails is denied.

Entitlement to service connection for a disability manifested 
by numbness and/or tingling of the left leg is denied.

Entitlement to service connection for a disability manifested 
by swelling of the legs and feet is denied.

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


